Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 1 of 8 PageID# 671




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Alexandria Division

                                               )
BLUE FLAME MEDICAL LLC                         )
                                               )
               Plaintiff,                      )
                                               )
v.                                             )    Civil Action No. 1:20-cv-00658
                                               )
CHAIN BRIDGE BANK, N.A.,                       )    The Honorable Leonie Brinkema
JOHN J. BROUGH, and                            )
DAVID M. EVINGER,                              )
                                               )    STIPULATION OF UNCONTESTED
               Defendants.                     )    FACTS
                                               )
                                               )
CHAIN BRIDGE BANK, N.A.                        )
                                               )
               Third-Party Plaintiff,          )
                                               )
v.                                             )
                                               )
JPMORGAN CHASE BANK, N.A.                      )
                                               )
               Third-Party Defendant.          )
                                               )

                         STIPULATION OF UNCONTESTED FACTS

        Pursuant to this Court's September 9, 2020 Order (Dkt. No. 33), as modified by this Court

on March 30, 2021 (Dkt. No. 80), Plaintiff Blue Flame Medical LLC; Defendant and Third-Party

Plaintiff Chain Bridge Bank, N.A., and Defendants John J. Brough, and David M. Evinger; and

Third-Party Defendant JPMorgan Chase Bank, N.A., hereby stipulate and agree that the following

facts are admitted and require no proof at trial:

The Parties

     1. The Plaintiff is Blue Flame Medical LLC ("Blue Flame").

     2. Michael Gula ("Gula") and John Thomas ("Thomas") are officers of Blue Flame.
Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 2 of 8 PageID# 672




   3. The Defendants are Chain Bridge Bank, N.A. ("Chain Bridge"), John J. Brough

      ("Brough"), and David M. Evinger ("Evinger"). Chain Bridge is the Third-Party Plaintiff.

   4. Brough and Evinger are officers of Chain Bridge.

   5. The Third-Party Defendant is JPMorgan Chase Bank, N.A. ("JPMC").

The Transaction Between Blue Flame and California

   6. On March 20, 2020, Blue Flame's President, John Thomas ("Thomas") communicated with

      California State Controller Betty Yee about Blue Flame’s potential sale of N95 masks to

      California.

   7. On March 22, 2020, Thomas began discussing a potential sale of N95 masks to California

      with a representative of California’s Department of General Services ("DGS").

   8. On March 25, 2020, DGS agreed to purchase 100 million N95 masks from Blue Flame for

      $476,000,000, plus $37,961,000 in state sales tax and $95,200,000 in estimated shipping

      costs, for a total order amount of $609,161,000, and to prepay 75 percent of the total order

      amount, prior to the delivery of any masks.

The Account Opening

   9. On March 23, 2020, Blue Flame was incorporated in the State of Delaware.

   10. The morning of March 25, 2020, Gula visited his bank, Chain Bridge, and applied to open

      a business checking account for Blue Flame (the "Account"). Chain Bridge opened the

      Account later that day and provided Blue Flame wiring instructions and an account-

      verification letter.

Discussions Between Blue Flame and Chain Bridge Regarding the California Agreement

   11. On March 25, 2020, at 3:27 p.m. ET, Gula spoke with Heather Schoeppe (“Schoeppe”), a

      representative of Chain Bridge, and notified her that “the State of California is sending an



                                               2
Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 3 of 8 PageID# 673




      unbelievably large wire transfer in the amount of $450 million” to Blue Flame and

      requested to be “notified the second it hits our account.”

   12. On March 25, 2020, at 4:11 p.m., Maria Cole (“Cole”), another representative of Chain

      Bridge, emailed Gula to ask “the wire you are waiting for, how much are you expecting

      and who is the originator,” and Gula replied that Blue Flame was expecting

      “$450,000,0000 [sic] from the state of California (not a typo).”

   13. On March 25, 2020, at 4:16 p.m. ET, Schoeppe called Gula to ask him “a couple of

      questions” about the anticipated wire transfer “since it’s such a large size.” Schoeppe asked

      Gula “what the purpose of the wire is,” and Gula responded that Blue Flame was buying

      100 million N95 masks for the State of California from China.

   14. On March 25, 2020, at approximately 4:45 p.m. ET, Brough and Evinger called Gula, who

      conferenced in his friend, Brent Case.

The Wire Transfer

   15. On March 26, 2020, at 11:21 AM ET, a representative from the California State Treasurer’s

      Office (STO) originated a wire transfer in the amount of $456,888,600, for Blue Flame’s

      benefit, through California’s bank, JPMC (the “Wire Transfer”).

   16. At 11:55 AM ET on March 26, 2020, JPMC sent to Chain Bridge a Fedwire message

      bearing the Fedwire “Type/Subtype Code” “1000.”

   17. At 11:57 AM ET on March 26, 2020, Chain Bridge sent a Wire Transfer Notice of

      Incoming Wire Transfer to Gula reflecting its receipt of the Wire Transfer for Blue Flame

      as beneficiary.




                                               3
Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 4 of 8 PageID# 674




   18. At 12:07PM ET on March 26, 2020, Evinger directed that Chain Bridge place a “hold” on

      the Wire Transfer.

   19. At approximately 12:30PM ET on March 26, 2020, Tim Coffey of JPMC called Chain

      Bridge and spoke with Mariano Castagnello, and then with Evinger concerning the Wire

      Transfer.

   20. At 12:44PM ET on March 26, 2020, Rakesh Korpal of JPMC called Chain Bridge and

      spoke with Brough and Evinger concerning the Wire Transfer.

   21. At 12:51 PM ET on March 26, 2020, Fee Chang of California’s Department of General

      Services (DGS) returned a 12:19PM ET call that Chain Bridge had placed to DGS’s main

      line, and left Evinger a voicemail regarding the Wire Transfer.

   22. At 12:55PM ET on March 26, 2020, Fee Chang of DGS called Chain Bridge and spoke

      with Brough and Evinger concerning the Wire Transfer.

   23. At 1:19PM ET on March 26, 2020, Mark Hariri and Natalie Gonzales of the STO called

      Chain Bridge and spoke with Brough and Evinger concerning the Wire Transfer.

   24. At 1:34PM ET on March 26, 2020, Brough and Evinger called JPMC and spoke with

      Rakesh Korpal concerning the Wire Transfer.

   25. At 1:34PM ET on March 26, 2020, after placing unanswered calls to Chain Bridge, Gula

      emailed Brough and Evinger, stating "can someone call me asap please."

   26. At 1:37PM ET on March 26, 2020, Tim Coffey called Chain Bridge and spoke with Brough

      and Evinger concerning the Wire Transfer.

   27. At 1:56PM ET on March 26, 2020, Brough responded to Gula's 1:34 p.m. email, stating

      "We received official notice from the sending bank to return the wire. Please resolve

      directly with the state of California."



                                                4
Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 5 of 8 PageID# 675




   28. At 2:04PM ET on March 26, 2020, Natalie Gonzales of the STO called Evinger and left a

      voicemail.

   29. At 2:05PM ET on March 26, 2020, JPMC sent to Chain Bridge a Fedwire message bearing

      the Fedwire “Type/Subtype Code” “1001.”

   30. At 2:34PM ET on March 26, 2020, Evinger returned Natalie Gonzales’s call, and they

      spoke.

   31. At 2:36PM ET on March 26, 2020, Brough directed Chain Bridge personnel to close the

      Account.

   32. At 3:21PM ET on March 26, 2020, Chain Bridge sent to JPMC a Fedwire message bearing

      the Fedwire “Type/Subtype Code” “1002.”

   33. At 3:26PM ET on March 26, 2020, Chain Bridge closed the Account.

   34. No later than 4:02PM ET on March 26, 2020, JPMC returned the Wire Transfer to

      California’s account at JPMC.

   35. Blue Flame did not complete the sale and delivery of 100 million N95 masks to California

      for $609,161,000 (including shipping costs and taxes).




                                              5
Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 6 of 8 PageID# 676




 Dated: April 15, 2021                Respectfully submitted,

                                      /s/ Peter H. White
                                      Peter H. White (VA Bar No. 32310)
                                      Jason T. Mitchell (pro hac vice)
                                      Gregory Ketcham-Colwill (pro hac vice)
                                      SCHULTE ROTH & ZABEL LLP
                                      901 Fifteenth Street, NW, Suite 800
                                      Washington, DC 20005
                                      Tel.: (202) 729-7476
                                      Fax: (202) 730-4520
                                      pete.white@srz.com
                                      jason.mitchell@srz.com
                                      gregory.ketcham-colwill@srz.com

                                      William H. Gussman, Jr. (pro hac vice)
                                      SCHULTE ROTH & ZABEL LLP
                                      919 Third Avenue
                                      New York, New York 10022
                                      Tel.: (212) 756-2044
                                      Fax: (212) 593-5955
                                      bill.gussman@srz.com

                                      Counsel for Plaintiff Blue Flame Medical LLC


                                      /s/ Gary A. Orseck
                                      Gary A. Orseck (pro hac vice)
                                      Matthew M. Madden (pro hac vice)Donald
                                      Burke (VA Bar No. 76550)
                                      ROBBINS, RUSSELL, ENGLERT,
                                      ORSECK, UNTEREINER & SAUBER LLP
                                      2000 K Street, N.W., 4th Floor
                                      Washington, D.C. 20006
                                      Tel: (202) 775-4500
                                      Fax: (202) 775-4510
                                      dburke@robbinsrussell.com

                                      Counsel for Defendants, Third-Party Plaintiff


                                      /s/ Meredith K. Loretta
                                      Meredith K. Loretta (VA Bar No. 92369)
                                      Albinas J. Prizgintas (pro hac vice)
                                      1875 Pennsylvania Ave NW
                                      Washington, DC 20006


                                      6
Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 7 of 8 PageID# 677




                                      Tel.: (202) 663-6981
                                      meredith.loretta@wilmerhale.com

                                      Alan E. Schoenfeld (pro hac vice)
                                      7 World Trade Center
                                      250 Greenwich Street
                                      New York, NY 10007
                                      Tel.: (212) 230-8800
                                      alan.schoenfeld@wilmerhale.com

                                      Margarita M. Botero (pro hac vice)
                                      1225 17th Street, Suite 2600
                                      Denver, CO 80202
                                      Tel.: (720) 274-3135
                                      margarita.botero@wilmerhale.com

                                      Counsel for Third-Party Defendant




                                      7
Case 1:20-cv-00658-LMB-IDD Document 96 Filed 04/15/21 Page 8 of 8 PageID# 678




                                  CERTIFICATE OF SERVICE

                I hereby certify that on this 15th day of April, 2021, I caused the foregoing document

to be filed and served electronically using the Court's CM/ECF system, which automatically sent

a notice of electronic filing to all counsel of record.


Dated: April 15, 2021                                     /s/ Peter H. White
                                                          Peter H. White, Esq. (VSB# 32310)
                                                          SCHULTE ROTH & ZABEL LLP
                                                          901 Fifteenth Street, NW, Suite 800
                                                          Washington, DC 20005
                                                          Tel: 202-729-7476
                                                          Fax: 202-730-4520
                                                          peter.white@srz.com

                                                          Counsel for Blue Flame Medical LLC




                                                   8
